Citation Nr: 1601386	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, rated as 50 percent disabling.

2. Entitlement to an increased rating for coronary artery disease (CAD) status post myocardial infarction, rated as 60 percent disabling.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).

4. Entitlement to an increased initial rating for porphyria cutanea tarda, rated as 30 percent disabling from August 8, 2006, and noncompensable since November 30, 2007.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in an October 2015 rating decision, service connection for squamous cell carcinoma, larynx left vocal cord was granted.  In October 2015, the Veteran submitted a statement disagreeing with the effective date awarded for the grant of service connection for that disability.  However, as the Veteran did not submit his statement on VA Form 21-0958, which was provided with the October 2015 rating decision, his October 2015 submission is not a valid Notice of Disagreement (NOD) and does not extend, toll, or otherwise delay the time limit for filing a NOD.  38 C.F.R. § 20.201(a)(5).  The Veteran is encouraged to submit VA Form 21-0958 within the one year appeal period if he wishes to initiate the appeal process with regard to this issue.
The issue of entitlement to an increased rating for porphyria cutanea tarda is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's acquired psychiatric disorder is productive of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking and mood.

2. The Veteran's CAD is manifested by a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea and fatigue; congestive heart failure has not been shown, a workload of 3 METs or less does not result in dyspnea, fatigue, angina, dizziness, or syncope, nor does the evidence show left ventricular dysfunction with an ejection fraction of less than 30 percent.

3. Prior to October 7, 2015, the Veteran's service-connected disabilities rendered him incapable of gainful employment consistent with his educational background and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for the acquired psychiatric disorder are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a disability rating in excess of 60 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

3. Prior to October 7, 2015, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the decision on the TDIU claim is fully favorable, the Board need not address these duties in relation to that claim.

Regarding the claim for a higher rating for CAD, VA's duty to notify has been satisfied through a notice letter dated March 2012, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The Board emphasizes that the Veteran's claim for an initial increased rating for an acquired psychiatric disorder arises from the grant of service connection for that disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no such allegation of error in this case.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  He has been afforded multiple VA examinations to assess the severity of his CAD and psychiatric disorder.  The Board finds these examinations are adequate for deciding the issues of entitlement to higher rating for CAD and an acquired psychiatric disorder on appeal, as each involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and a discussion of relevant symptomatology that is responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
1. Psychiatric Disorder

The Veteran's service-connected psychiatric disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.
Under that diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified on August 21, 2014, post-DSM-5, all evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so allows for an increase in benefits.  Of note, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Turning to the evidence of record, VA treatment records dated from August 2004 until November 2011 are of record.  A July 2011 record notes a GAF score of 46.  A January 2011 record notes a GAF score of 49.  A February 2010 record notes a GAF score of 50.  A November 2009 record notes a GAF score of 50.  A June 2008 record notes a GAF score of 49.  A May 2008 record notes a GAF score of 45.  An April 2008 record notes a GAF score of 40.  A November 2007 record notes a GAF score of 60.  Those records generally show complaints of insomnia, nightmares, hypervigilance, intrusive thoughts and depression.

The Veteran was afforded a VA examination in November 2007.  There, the Veteran reported nightmares and flashbacks two to three times per week.  He reported avoiding news reports.  Hyperarousal was also reported.  The Veteran reported improving nightmares and flashbacks as a result of medication.  The Veteran was alert and oriented in all spheres.  There were no psychomotor abnormalities.  There were no suicidal or homicidal ideations, nor were there hallucinations.  Cognition was intact and insight and judgment were fair.  A GAF score of 60 was recorded.

In August 2010, C.D., PMHNP-BC, authored a note explaining that the Veteran experiences hyperarousal and avoidance due to his PTSD.

VA treatment records dated from May 2012 to January 2014 are of record.  A GAF of 48 was recorded in June 2013.  A GAF of 49 was recorded in December 2012.  Treatment records reveal complaints of depression, difficulty sleeping, nightmares, hypervigilance and avoidance.

A VA examination was conducted in January 2014.  There, the examiner noted that the Veteran's psychiatric disorders are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported an up and down relationship with one of his daughters.  He stated that he is difficult to get along with. The Veteran reported spending much of his time watching television at his home, where he spends the majority of his time.  He reported maintaining relationships with a few of his childhood friends.  The Veteran reported feeling distant from his mother and brother.  He reported that while he worked he had issues with co-workers.  The Veteran denied any mental health related hospitalizations.  The Veteran reported involvement in verbal altercations.  Symptoms were listed as: anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Appearance was clean and appropriate.  Psychomotor activity was unremarkable.  Speech was clear and coherent.  Attitude was cooperative and attentive.  Affect was constricted.  Mood was grumpy.  Thought process and content was unremarkable.  The Veteran understood the outcome of his behavior.  Intelligence was average.  Insight was fair.  Intrusive memories were present.  The Veteran reported nightmares and flashbacks.  The Veteran reported being irritable.

VA treatment records dated May 2012 through January 2014 show mental health treatment.  Those records evidence avoidance of stimuli associated with the Veteran's traumatic events.  Further, constant nightmares and depression were shown in those records.  An October 2012 record notes a GAF score of 49.  A record dated June 2013 notes a GAF score of 48.  

In February 2014, Dr. T.J.W., Ph.D., L.C.S.W., from the St. Petersburg Vet Center authored a letter.  He stated that the Veteran demonstrates intense psychological stress due to his in-service experiences.  The Veteran has regular nightmares, severe and violent intrusions, extreme avoidance, hyperarousal and ritualistic obsessions, panic attacks, fear of impending doom, helplessness, hopelessness and fear for his life.  The Veteran demonstrated severely restricted range of affect, paranoid ideations and inability to concentrate.  Dr. T.J.W. stated that the Veteran demonstrates severe impairment in social, occupational and interpersonal functioning.  Dr. T.J.W. stated that the Veteran's prognosis remains poor and is not expected to improve.  

At his November 2015 Board hearing, the Veteran testified regarding the severity of his service-connected psychiatric disorder.  The Veteran noted strained familial relationships.  See Board Hearing Transcript (Tr.) at 10.  He testified that he sleeps for a couple hours then wakes up.  See id.  The Veteran also explained that he experiences depression and anxiety constantly.  See id.  He reported experiencing chronic panic attacks.  See id at 11.  

An initial disability rating of 70 percent is warranted for the Veteran's psychiatric disorder for the entire appeal period.  The Veteran has experienced continuous nightmares and difficulty sleeping.  Further, self-isolation was noted, with the Veteran reporting that he stayed inside his home and watched television most of the time.  He has reported a consistent history of flashbacks.  Likewise, the Veteran has difficulty establishing and maintaining effective relationships.  Dr. T.J.W. characterized the Veteran's impairment in social, occupational and interpersonal functioning as severe and noted ritualistic obsessions.   Additionally, the Veteran's GAF scores of record support a 70 percent rating.  Save a few instances, the Veteran's GAF scores largely fall in the range from 41 to 50 range, reflective of serious impairment in social, occupational, or school functioning.  See DSM-IV.  For those reasons, an initial 70 percent rating for the Veteran's service-connected psychiatric disorder is warranted.

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  Indeed, the Veteran continues to maintain some social relationships.  The Veteran does not experience delusions or hallucinations.  Gross impairment in thought processes was not shown.  Further, the Veteran has constantly denied suicidal and homicidal ideations.  Minimal hygiene was not noted in any treatment record.  Further, the Veteran has not experienced memory loss resulting in the inability to remember the names of close relatives or his own name.  As total occupational and social impairment has not been shown, a 100 percent rating is not warranted for his psychiatric disorder.

The record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disorder.  The Veteran's psychiatric disorder is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

2. 
CAD

The Veteran's CAD is rated as 60 percent disabling under Diagnostic Code 7005.

Under DC 7005, a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LVEF of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

VA treatment records dated August 2004 through November 2011 are of record.  Those records note CAD problems generally.  A July 2006 treatment record notes an LVEF of 59%.  A December 2007 treatment record notes an approximate LVEF of 56%.  A December 2009 treatment record notes an LVEF of 60 to 65%.  A January 2010 treatment record notes an LVEF of 52%.    

The Veteran was afforded a VA examination in October 2010.  There, the examiner stated that the Veteran does not experience congestive heart failure.  The Veteran was able to perform an activity level of 6.8 METs.  There was no evidence of cardiac hypertrophy or dilation.  A LVEF of 55% was shown.  The examiner stated that CAD impacts the Veteran's employability through reduced exercise tolerance.
VA treatment records dated May 2012 through January 2014 are of record.  Those records note decreased ability to exercise.  A June 2012 VA treatment record notes an LVEF of 65%.  A May 2012 VA treatment record notes chest pain and an LVEF of 56%.

A VA examination was performed in January 2014.  There, the examiner stated that the Veteran does not experience congestive heart failure.  The Veteran denied experiencing symptoms with any level of physical activity.  Thus, the examiner explained that METs testing was not conducted.   Diagnostic testing revealed an LVEF of 60%.  The examiner stated that CAD did not impact the Veteran's ability to work.  The examiner explained that CAD is non obstructive and the Veteran does not have cardiomyopathy. 

At the Veteran's Board hearing he testified regarding his CAD.  He reported having spams due to his heart disability.  See Board Hearing Tr. at 13.  The Veteran's representative also argued that were METs testing to be conducted, "[the Veteran] would probably fall into that category of two or less than one METs. . . ." Id.  

A rating in excess of 60 percent is not warranted for the Veteran's CAD.  The evidence does not show that the Veteran has congestive heart failure.  Further, the evidence does not show an LVEF of less than 30 percent.  Finally, the evidence does not show that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  Thus, a rating in excess of 60 percent is not warranted under Diagnostic Code 7005.

The Board does acknowledge the argument of the Veteran's representative at the Veteran's Board hearing.  There, the Veteran's representative predicted that if METs testing was to be conducted, it would show findings supportive of a schedular 100 percent rating.  The Veteran's representative is not competent to estimate what METs testing would show, if such testing were to be conducted.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the Veteran's representative's statement is purely speculative.  In any event, METs testing has consistently not revealed such severe findings, and the Veteran has not indicated a worsening of his CAD since he was last examined in 2014.  Given the above, a rating in excess of 60 percent is not warranted based on the purely speculative statement of the Veteran's representative.

The record does not establish that the rating criteria are inadequate for rating the Veteran's CAD.  The Veteran's CAD is manifested by reduced LVEF and reduced workload ability, as well as spasms, which are part and parcel of left ventricular dysfunction.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 111.

B. TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Board notes that the Veteran was granted service connection for squamous cell carcinoma, larynx left vocal cord, which was assigned a 100% disability rating and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), both effective from October 7, 2015.  In light of these awards, entitlement to a TDIU is moot from October 7, 2015.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375  (1999)).  As a total rating and SMC is not in effect prior to October 7, 2015, the TDIU issue remains on appeal.  Specifically, since July 13, 2007, the date of the award of service connection for an acquired psychiatric disorder, the Veteran has met the schedular TDIU criteria due to service-connected for PTSD and depression (now 70 percent disabling), CAD (60 percent disabling), and porphyria cutanea tarda (30 percent disabling until November 30, 2007, and 0 percent thereafter).  
38 C.F.R. § 4.16(a).

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran reported working in sales from December 1999 to September 2010.  See February TDIU Claim.  He reported completing four years of high school education.  See id.

The Veteran was awarded Social Security Administration (SSA) disability benefits due in large part to his service-connected PTSD and depression and CAD.  See May 2010 SSA Decision.

An October 2010 VA examiner stated that the Veteran's CAD impacts his ability to work due to reduced exercise tolerance.

A March 2012 VA examiner stated that the Veteran's CAD causes him to be unable to perform the duties associated with physical employment, but he would be able to perform the duties associated with sedentary employment.  

In an April 2013 treatment record, Dr. F.E.L., M.D., advised the Veteran not to maintain full time employment due to his cardiac disability and other medical problems.  

In January 2014, Dr. B.K., M.D., advised that the Veteran cannot attain and maintain gainful employment due to his CAD.

A January 2014 VA examiner explained that PTSD symptoms such as hypervigilance and irritability increase the risk of interpersonal conflict in an environment that requires interaction with others.

Another January 2014 VA examiner stated that based solely on the Veteran's CAD, he is not unemployable.  The examiner sated that the Veteran experiences nonobstructive CAD and does not have a cardiomyopathy.

At his Board hearing, the Veteran testified regarding the impacts of his service-connected disabilities on his employability.  The Veteran reported that stress causes his heart to spasm.  See Board Hearing Tr. at 1.  He also stated that he is unable to exercise due to his service-connected CAD.  See id.  He testified that oftentimes during the day he has to rest because of his CAD.  See id at 2.  The Veteran reported that he has been advised to rest to avoid having another heart attack.  See id at 2-3.  

Given the totality of the evidence, a TDIU prior to October 7, 2015 is warranted.  The Veteran's employment limitations stem from his service-connected PTSD and depression and CAD.  While the January 2014 VA examiner explained that the Veteran's CAD alone does not render him unemployable, the examiner merely supported that conclusion by stating that the Veteran experiences nonobstructive CAD and does not have cardiomyopathy.  It is unclear from this terse rationale why the facts that the Veteran's CAD is nonobstructive and that he does not have cardiomyopathy make him unemployable.  Indeed, the March 2012 VA examiner concluded that CAD prohibits the Veteran from engaging in physical employment.   Further, Drs. F.E.L. and B.K. advised that because of the Veteran's CAD, he cannot engage in substantially gainful employment.  SSA has determined that, at least in part, the Veteran's CAD and psychiatric disorder render him unemployable.  Further, the January 2014 VA psychiatric examiner noted that the Veteran's service-connected psychiatric disorder causes him some impediments to employment in the form of interacting with other individuals.  Thus, while the January 2014 VA examiner stated that CAD does not impact the Veteran's employability, the weight of the evidence supports a finding that a TDIU is warranted.  Indeed, multiple physicians have opined that the Veteran is unemployable due to his CAD.  Thus, a TDIU prior to October 7, 2015 is warranted.


ORDER

An initial rating of 70 percent, and no higher, for PTSD and depression is granted for the entire appeal period.

A rating in excess of 60 percent for CAD status post myocardial infarction is denied.

A TDIU prior to October 7, 2015 is granted.


REMAND

In a February 2014 rating decision, service connection for porphyria cutanea tarda was granted.  In December 2014, the Veteran submitted a timely NOD with regard to the rating assigned for that disability.  remand is necessary in order for the AOJ to issue a statement of the case.  See 38 C.F.R. §§ 19.26, 19.29 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case as to the issue of entitlement to an increased initial rating for porphyria cutanea tarda.  If the decision remains adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


